Appeal by the defendant from a judgment of the Supreme Court, Kings County (Grajales, J.), rendered January 8, 1987, convicting him of robbery in the first degree, attempted robbery in the first degree, criminal possession of stolen property in the second degree and unauthorized use of a vehicle in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The defendant’s intent to rob the complainants was inferable from his conduct and from the surrounding circumstances (see, People v Bracey, 41 NY2d 296, 301).
*752Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
The defendant contends that certain remarks made by the prosecutrix in her summation were improper. In the absence of a contemporaneous objection, however, any error in the prosecutrix’s summation was not preserved for appellate review (CPL 470.05 [2]) and we decline to reach it in the exercise of our interest of justice jurisdiction.
In view of his past history of criminal behavior, the sentence imposed on the defendant was not excessive (see, People v Suitte, 90 AD2d 80). Bracken, J. P., Brown, Kunzeman and Spatt, JJ., concur.